104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Merlin HAGEN, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
No. 96-1729.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 12, 1996.Filed Dec. 16, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Merlin Hagen, an Arkansas inmate, appeals from the district court's1 order dismissing his 28 U.S.C. § 2254 habeas petition.  We have carefully reviewed the record and the parties' submissions on appeal, and conclude that the district court's decision was clearly correct, and that an extended discussion is not warranted.  Hagen's pro se objection to no argument disposition of this case is denied.  The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas